Title: To Benjamin Franklin from Poissonnier, [before 14 May 1784]
From: Poissonnier, Pierre-Isaac
To: Franklin, Benjamin



[before May 14, 1784]

M Poissonnier a l’honneur de présenter son Respect à Monsieur Franklin et de lui Rappeller qu’il a promis de Vouloir bien signer le rapport des Commissaires de la Société Royale de Medécine, Sur les Bains de Mr Albert. En Conséquence il a l’honneur de lui envoier ce Rapport que M Albert aura celui de lui présenter lui même, avec la Copie de ce même Rapport, afin que Monsieur franklin puisse en faire plus aisement la lecture, S’il juge à propos d’en prendre Connaissance.
 
Notation: Poissonier.—
